NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 26 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 GRACIELA SOLORIO,                                No. 14-17192

                  Plaintiff-Appellant,            D.C. No. 1:14-cv-01284-LJO-
                                                  BAM
   v.

 COUNTY OF FRESNO; et al.,                        MEMORANDUM*

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                            Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Graciela Solorio appeals pro se from the district court’s judgment dismissing

her employment action alleging federal and state claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s dismissal of an

action based on res judicata. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2002). We affirm.

      The district court properly dismissed Solorio’s action as barred by the

doctrine of res judicata because the claims were based on the same primary right

asserted in a prior state court action that was dismissed. See Manufactured Home

Cmtys. Inc. v. City of San Jose, 420 F.3d 1022, 1031 (9th Cir. 2005) (“To

determine the preclusive effect of a state court judgment federal courts look to state

law. . . . California’s res judicata doctrine is based on a primary rights theory”

(citation omitted)); Fed’n of Hillside & Canyon Ass’ns v. City of Los Angeles, 24
Cal. Rptr. 3d 543, 557 (Ct. App. 2004) (setting forth elements of res judicata under

California law).

      The district court did not abuse its discretion in denying Solorio’s motion to

reconsider because Solorio failed to put forth any basis that would warrant

reconsideration. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5
F.3d 1255, 1262 (9th Cir. 1993) (setting forth standard of review); see also Kona

Enter., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (reconsideration

under Rule 59(e) is an “extraordinary remedy, to be used sparingly in the interests

of finality and conservation of judicial resources” (citation and internal quotation




                                           2                                    14-17192
omitted)).

      AFFIRMED.




                  3   14-17192